Citation Nr: 1758347	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for tinnitus.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

The Veteran represented by:  National Association of County Veterans 
	   Service Officers


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1965 to June 1969, with more than 3 years of foreign and/or sea service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2017, the Board remanded this matter for further action; to re-adjudicate the claim and if it remained denied, issue a Supplemental Statement of the Case.  This was accomplished in September 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  In an unappealed final August 2005 rating decision the Veteran's service connection claim for tinnitus was denied. 

2.  Since the August 2005 rating decision, new and material evidence has been received to reopen the service connection claim for tinnitus.

3.  The Veteran does not have a current disability of tinnitus.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying the Veteran's service connection claim for tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  Following the final rating decision in August 2005, new and material evidence has been received to reopen the service connection claim for tinnitus.  38 U.S.C. 
§§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1110, 1111, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Service Connection for Tinnitus

In an August 2005 rating decision, the RO first denied the Veteran's service connection claim for tinnitus.  At that time, the RO based its denial on the lack of service treatment records (STRs) demonstrating treatment for or a diagnosis of tinnitus in service.  

The Veteran initiated an appeal of the August 2005 rating decision by filing an August 2005 Statement in Support of Claim expressing his disagreement as to all issues address in the August 2005 rating decision.  In response, the RO issued a Statement of the Case (SOC) in November 2005.  Following the issuance of the SOC, he did not perfect his appeal.  Consequently, the August 2005 became final. 

By way of an April 2011 Statement in Support of Claim, the Veteran petitioned to reopen the service connection claim for tinnitus.  Subsequently, in an October 2011 rating decision, the RO granted his petition to reopen the claim, but denied it nonetheless.  The RO's decision was based on the fact the evidence of record was devoid of any diagnosis of tinnitus.  In rendering this decision, the RO confirmed receipt and review of, in pertinent part, an October 2011 VA examination report.

Irrespective of the RO's determination, the Board must independently assess whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369-1370 (Fed. Cir. 2001).

In this instance, the Board finds that new and material evidence has been submitted in view of the Veteran's contentions regarding in-service noise exposure and the obvious implications of that fact.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening").  Accordingly, the claim is reopened.   

II.  Service Connection for Tinnitus

Next, the Board turns to the merits of the Veteran's service connection claim for tinnitus. 

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303.  This includes any disease or injury diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease or injury was incurred in service.  38 C.F.R 
§ 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pivotal to any service connection claim is evidence establishing a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time a claim for VA compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim).

Here, while the Veteran has filed for service connection for tinnitus on multiple occasions, a review of the claims file discloses no medical evidence of record formally diagnosing him with tinnitus.  However, as tinnitus is a condition capable of lay observation and diagnosis, this is not fatal to his claim.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also YT v Brown, 9 Vet. App. 195, 196 (1996) (describing tinnitus as noise in the ears, such as ringing, buzzing, roaring, or clicking).  Thus, the Board examines his relevant lay statements.

Although the Veteran first filed this claim in a March 2005 Veteran's Application for Compensation or Pension, he did not expound on the date of onset or symptoms of his claimed tinnitus at that time.  Likewise, when he petitioned to reopen the claim in the April 2011 Statement in Support of Claim, he did not include any information regarding the date of onset or pertinent symptoms.

Similarly, despite the Veteran's December 2011 Statement in Support of Claim expressing disagreement with the October 2011 rating decision denying the claim, he did not offer any further information bearing on the date of onset or relevant symptoms. 

In October 2012, the Veteran submitted a letter detailing his in service noise exposure.  Although he relayed that post-separation he has sought treatment from hearing specialists and obtained hearing aids because it had become impossible for him to work or socialize without hearing aids, noticeably missing from the letter is any reference to tinnitus.  

The Veteran's subsequent August 2013 VA Form 9 further detailed his hearing impairment due to in service noise exposure.  However, again, he did not mention tinnitus.

In fact, a review of the medical evidence of records discloses the Veteran has repeatedly denied suffering from tinnitus.  See January 2006 VA Audiology Consult; September 2009 VA Audiology Consult; October 2011 Hearing Loss and Tinnitus VA Examination Report.  Moreover, an October 2017 Audiogram from Dr. J.A.B., a private otolaryngologist, is devoid of any reference to tinnitus.

Given the above, the Board finds the evidence of record does not demonstrate a current disability of tinnitus.  See Brammer, supra.  For this reason, the Board finds the preponderance of the evidence does not support service connection for tinnitus.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


